Case 2:19-cv-08024-ODW-JC Document 22 Filed 11/26/19 Page 1 of 3 Page ID #:168




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     PETER H. KLEE, Cal. Bar No. 111707
   3 MARC J. FELDMAN, Cal. Bar No. 144830
     JACK F. BURNS, Cal. Bar No. 290523
   4 501 West Broadway, 19th Floor
     San Diego, California 92101-3598
   5 Telephone: 619.338.6500
     Facsimile: 619.234.3815
   6 E mail       pklee@sheppardmullin.com
                  mfeldman@sheppardmullin.com
   7              jburns@sheppardmullin.com
   8 Attorneys for Defendants Allstate
     Insurance Company
   9
  10                            UNITED STATE DISTRICT COURT
  11                           CENTRAL DISTRICT OF CALIFORNIA
  12
  13 ALAN BAKER,                                     Case No. 2:19-cv-08024-ODW-JC
     LINDA B. OLIVER,
  14                                                 DECLARATION OF PETER H.
               Plaintiffs,                           KLEE IN SUPPORT OF
  15                                                 ALLSTATE’S EX PARTE
          v.                                         APPLICATION
  16
     ALLSTATE INSURANCE                              Hon. Otis D. Wright II
  17 COMPANY, EDWARD CARRASCO,
     and DOES 1 through 10, inclusive,               Dept:    First Street Courthouse,
  18                                                 Courtroom 5D
               Defendants.
  19                                                 Complaint Filed: August 16, 2018
                                                     Trial Date: Not yet set.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   -1-                Case No. 2:19-cv-08024-ODW-JC
       SMRH:4840-5682-7310.1    DECLARATION OF PETER H. KLEE IN SUPPORT OF EX PARTE APPLICATION
Case 2:19-cv-08024-ODW-JC Document 22 Filed 11/26/19 Page 2 of 3 Page ID #:169




   1            I, Peter H. Klee, declare as follows:
   2            1.       I am an attorney with Sheppard, Mullin, Richter & Hampton LLP,
   3 attorneys for Allstate Insurance Company in this lawsuit. I have personal
   4 knowledge of the following facts.
   5            2.       Beginning November 18, 2019, Plaintiffs’ attorney, Christopher Hook
   6 began bombarding me and my colleagues with over 100 emails. Many of these
   7 emailed were laced with profanity and used discriminatory epithets. Mr. Hook then
   8 sent several emails explicitly threatening physical violence. Finally, he sent me
   9 emails stating “I know where you live,” indicating that he did in fact know my home
  10 address, and identifying my wife by name.
  11            3.       Attached as Exhibit 1 are true and correct copies of just some of the
  12 emails that I and my office have received from Mr. Hook. In a few places, there are
  13 redactions to protect my home address and my wife’s identity.
  14            4.       Although I have never met or spoken to Mr. Hook, based on his
  15 repeated threats, I was forced – for the first time in my 35-plus years of practice - to
  16 warn my family to take appropriate safety precautions because they may be in
  17 danger. My firm has also notified security in our San Diego and Los Angeles
  18 offices not to grant Mr. Hook entry.
  19            5.       Among other things, Mr. Hook has also specifically threatened to
  20 “water board each one of their trolls that show up for depo[sition] without any
  21 mercy whatsoever.” Depositions of three Allstate witnesses are set for the week of
  22 December 9. Therefore, Allstate does not have time to seek relief via a noticed
  23 motion, and seeks ex parte relief.
  24            6.       Finally, in light of Mr. Hook’s egregious conduct, Allstate believes that
  25 good cause exists not to solicit a statement from Mr. Hook regarding his position on
  26 the ex parte application. His conduct speaks for itself.
  27            7.       Mr. Hook will be e-served concurrently with the filing of Allstate’s
  28 application. Pursuant to chamber’s rules, following service of the ex parte papers

                                                      -2-                Case No. 2:19-cv-08024-ODW-JC
       SMRH:4840-5682-7310.1       DECLARATION OF PETER H. KLEE IN SUPPORT OF EX PARTE APPLICATION
Case 2:19-cv-08024-ODW-JC Document 22 Filed 11/26/19 Page 3 of 3 Page ID #:170




   1 via cm/ecf, we will notify Mr. Hook via e-mail today that opposing papers must be
   2 filed no later than 24 hours following service.
   3            8.       I am the billing partner for this case. I have spent in excess of two
   4 hours preparing Allstate’s ex parte application and my declaration. My partner
   5 Marc Feldman has spent in excess of 11 hours researching and preparing Allstate’s
   6 ex parte application, along with the supporting documents. Our billing rate for this
   7 matter is $490 per hour. Therefore, Allstate requests $6,370 (13 x $490) in
   8 sanctions against Mr. Hook for being forced to bring its ex parte application.
   9            I declare under penalty of perjury under the laws of the United States that the
  10 foregoing is true and correct and that this declaration is executed in San Diego,
  11 California on November 26, 2019.
  12
  13                                                        /s/ Peter H. Klee          .
                                                            PETER H. KLEE, ESQ.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                      -3-                Case No. 2:19-cv-08024-ODW-JC
       SMRH:4840-5682-7310.1       DECLARATION OF PETER H. KLEE IN SUPPORT OF EX PARTE APPLICATION
